DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-9, 36-59 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or fairly suggest a method comprising: “removing, using the via, a portion of the gate electrode to form a third cavity at the second laver; and forming, using the via, oxide material in the third cavity at the second layer and in contact with the gate electrode” along with other limitations of the claim.
Regarding claim 5, the prior art of record does not disclose or fairly suggest a method comprising: “forming, using the via, a third cavity that spans the first layer and the second layer; and forming, using the via, semiconductor material in the third cavity that spans the first layer and the second layer” along with other limitations of the claim.
Regarding claim 7, the prior art of record does not disclose or fairly suggest a method comprising: “forming, using the via, a third cavity at the third layer; and forming, using the via, ohmic material in the third cavity at the third layer and in contact with the third electrode” along with other limitations of the claim.
Regarding claim 9, the prior art of record does not disclose or fairly suggest a method comprising: “filling the channel at the first layer with an electrode material; and forming a plurality of dielectric plugs corresponding to the second plurality of vias, wherein the dielectric plugs extend through the electrode material in the channel at the first layer” along with other limitations of the claim.
The closest prior art of record are Kamata et al. (US 5561308), Son et al. (US 2017/0098656 A1), Kimura et al. (US 2020/0105330 A1), and Yamazaki et al. (US 2020/0176473 A1).
Kamata teaches a vertical thin film transistor (Fig. 9A of Kamata).  The vertical thin film includes S/D regions (35 and 36) and vertical channel (34); the upper S/D region is connected to bit line (40); a contact (39) is formed through the center of the channel and extend through the lower S/D region.  However, Kamata does not disclose forming a cavity by removing a portion of the gate electrode (23) and refilling an oxide material in the cavity, or forming a cavity in the first and second layer and refilling the cavity with a semiconductor material; or forming a cavity at the third layer of the stack, and forming an ohmic material in the cavity; or filling the channel with electrode material, and then forming dielectric plugs corresponding to the second plurality of vias.
Son teaches a method of forming a stacked memory structure (Figs. 16-30 of Son).  The method involves forming a plurality of vias through a stack of layers (Fig. 16), forming gate electrode at the second layer in the stack (Fig. 19), removing a portion of gate electrode to forming an oxide material (Figs. 20-24), forming vertical channel layer through the vias.  However, Son does not disclose forming first or third electrode of a transistor using the vias, or forming the third electrode of the transistor through the channel via.  
Kimura teaches a method of forming a vertical transistor (WTr in Figs. 18A-20B of Kimura).  The method includes forming first and third electrodes (S/D electrodes) at the first and third layer, and a gate electrode at second layer in the stack (see Figs. 19A-20B) using the same vias (191 in Kimura).  However, Kimura does not disclose forming a cavity by removing a portion of the gate electrode and refilling an oxide material in the cavity, or forming a cavity in the first and second layer and refilling the cavity with a semiconductor material; or forming a cavity at the third layer of the stack, and forming an ohmic material in the cavity; or filling the channel with electrode material, and then forming dielectric plugs corresponding to the second plurality of vias.
Yamazaki teaches a method of forming a vertical memory stack (Figs. 7A-11B of Yamazaki).  The method includes forming source/drain electrodes through a via that goes through the core of each memory stack (see Figs. 8A-10A), and forming an electrode (712 in Fig. 10B) through the center of the memory stack.  However, Yamazaki does not teach forming the gate electrode using the via, and forming a cavity by removing a portion of the gate electrode and refilling an oxide material in the cavity, or forming a cavity in the first and second layer and refilling the cavity with a semiconductor material; or forming a cavity at the third layer of the stack, and forming an ohmic material in the cavity; or filling the channel with electrode material, and then forming dielectric plugs corresponding to the second plurality of vias.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/Examiner, Art Unit 2822